Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

SUBLICENSING CONSENT

This SUBLICENSING CONSENT (the “Consent”) is entered this September 5, 2007 (the
“Consent Date”) by Arius Pharmaceuticals, Inc. (“Arius”) and Arius Two, Inc.,
“Arius Two”).

WHEREAS, Arius and Arius Two are parties to that certain BEMA License Agreement,
dated September 5, 2007 (the “Arius Two License”);

WHEREAS, Arius and BioDelivery Sciences International, Inc. (“Parent”; with
Arius, “BDSI”) intend to grant Meda AB (“Meda”) rights to develop and
commercialize certain Products in the United States, Canada, and Mexico as will
be described in a license agreement to be executed between BDSI and Meda in the
form attached hereto as Exhibit A (the “Meda License”), such license to be
executed simultaneously with or following the execution of this Consent;

WHEREAS, Section 3.02(b) of the Arius Two License requires Arius Two’s approval
of the Meda License;

WHEREAS, Arius Two wishes to enable Arius to enter into the Meda License in
order to maximize the commercial success of the Products by executing this
Consent.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Consent agree as follows:

1. Definitions. Any capitalized terms not separately defined in this Consent or
by reference to the Meda License shall have the meaning provided in the Arius
Two License.

2. *** Product is *** Product. The parties agree that, notwithstanding anything
to the contrary, if the *** Product *** Product (as defined in the Arius Two
License without reference to this Consent) and the First Commercial Sale of such
*** Product (as defined in the Arius Two License without reference to this
Consent) occurs during the term of the Meda License, ***.

3. Consent and Approval.

(a) Arius Two hereby approves of and consents to the Meda License and Arius’
execution thereof as required by Section 3.02(b) of the Arius Two License.

(b) In addition, and notwithstanding anything to the contrary in the Arius Two
License:

i. Arius Two hereby agrees that the development and commercialization activities
of Meda under the Meda License shall, with respect to any corresponding
performance obligations of Arius under the Arius Two License, be deemed the
activities of Arius for purposes of satisfying such performance obligations
under the Arius Two License;

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ii. Meda’s satisfaction of its obligations to develop Products under Article II
of the Meda License following Governmental Approval thereof and to prepare and
file applications for Governmental Approval in Canada and Mexico shall be deemed
to satisfy Arius’ corresponding obligations under Section 2.01(a) of the Arius
Two License;

iii. Meda shall be entitled, notwithstanding Section 2.04(c) and Section 6.01 of
the Arius Two License, or any other contrary provision of the Arius Two License,
to (i) prepare and file applications for Governmental Approval in Mexico and
Canada, as permitted by the Meda License, and (ii) own (and be the holder of)
Governmental Approvals upon approval thereof, as contemplated by the Meda
License;

iv. Arius Two waives the applicability of clauses (ii) and (iii) of the second
sentence of Section 3.02(b) of the Arius Two License with respect to the Meda
License to the extent the terms thereof are inconsistent with the corresponding
terms and conditions of the Arius Two License;

v. Arius Two hereby waives the applicability of, and its rights under,
Section 3.02(c) of the Arius Two License with respect to Arius’ rights under
Section 5.02 of the Meda License and any co-promotion agreement entered into
thereunder, and Arius Two hereby approves in advance any such co-promotion
agreement;

vi. If Meda performs in accordance with its obligations under Section 5.01 of
the Meda License, Arius shall be deemed to perform in accordance with the
covenant contained in Section 5.01(b) of the Arius Two License with respect to
the Territory; and

vii. Arius Two hereby agrees that Meda may be the holder and/or owner of
Governmental Approvals in the Territory as contemplated by the Meda License.

4. License to Continue in Full Force and Effect. To the extent that the terms of
the Arius Two License are varied by Sections 2 and 3 of this Consent with
respect to the Meda License or Arius’ performance as it relates thereto or to
certain payment obligations with respect to the Territory, such variations shall
be deemed to be lawfully made amendments to the Arius Two License pursuant to
Section 15.11 thereof with respect to the Meda License and performance as it
relates thereto or to certain payment obligations with respect to the Territory.
Except as it may be modified by Sections 2 and 3 of this Consent with respect
solely to the Meda License or Arius’ performance as it relates thereto or to
certain payment obligations with respect to the Territory, the Arius Two License
shall remain unchanged and in full force and effect. Nothing in this Consent
shall operate as or be deemed to be an amendment of the Meda License.

5. Governing Law. This Consent shall be governed by, and construed and enforced
in accordance with, the laws of the State of North Carolina, without regard to
its conflicts of laws rules.

6. Counterparts. This Consent may be executed in two or more counterparts, each
of which shall be deemed and original, but all of which together shall
constitute one and the same instrument. Signatures to the Consent may be
transmitted via facsimile and such signatures shall be deemed to be originals.

[Signature page to follow]

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, the parties have executed and delivered this Consent as of
the Consent Date.

 

ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President MEDA AB By:  

/s/ Anders Lonners

Name:   Anders Lonners Title:   CEO ARIUS TWO, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President

CDC IV, LLC, as a third party beneficiary of the Arius Two License, hereby
consents to the waivers, consents, amendments, and other matters contemplated by
this Consent.

 

CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT A

FORM OF MEDA LICENSE